Exhibit 10.6

AMENDMENT TO THE

STONE ENERGY CORPORATION

EXECUTIVE SEVERANCE PLAN

THIS AMENDMENT (“Amendment”) to the Stone Energy Corporation Executive Severance
Plan (the “Plan”) is made as of November 21, 2017.

WHEREAS, Stone Energy Corporation (the “Company”) currently maintains the Plan
pursuant to which certain employees of Employer are entitled to receive
severance payments and benefits upon certain terminations of employment subject
to the terms and conditions contained therein;

WHEREAS, pursuant to Section 4.5 of the Plan, the Board may amend the Plan or
any portion thereof at any time subject to the terms and conditions contained
therein; and

WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Plan.

NOW, THEREFORE, BE IT:

RESOLVED, that Section 2.1(B) of the Plan is hereby deleted in its entirety and
replaced with the following:

“a lump sum cash severance payment equal to 100% of the Participant’s annual
bonus opportunity, if any, at target, for the calendar year in which the
Involuntary Termination occurs (the “Target Bonus”), provided that such amount
shall be pro-rated by multiplying such amount by the number of days that have
elapsed from January 1 of that calendar year to the date of the Involuntary
Termination and dividing the result by 365, and provided further that if the
Participant’s Involuntary Termination occurs during the twelve month period
immediately following the Closing Date (as defined in the Transaction Agreement,
dated as of November 21, 2017 by and among Stone Energy Corporation, Sailfish
Energy Holdings Corporation, Sailfish Merger Sub Corporation, Talos Energy LLC
and Talos Production LLC, as it may be amended), the Target Bonus for purposes
of this Section 2.1(B) shall be deemed to be no less than such Participant’s
target bonus for the 2017 calendar year.”

RESOLVED, that, the third sentence of Section 2.1(C) of the Plan is hereby
deleted in its entirety and replaced with the following:

“If at any time on or after a Participant’s Involuntary Termination (x) any
group health plan in which he has elected to continue his coverage either is
terminated or ceases to provide coverage to him or his covered beneficiaries for
any reason, including, without limitation, by its terms or the terms of an
insurance contract providing the benefits of such plan or because such plan is
no longer subject to the Consolidated Omnibus Reconciliation Act of 1985, as
amended (“COBRA”), and (y) there is no other group health plan sponsored or
maintained by the



--------------------------------------------------------------------------------

Company or any entity, trade or business (regardless of whether incorporated)
that, together with the Company, would be treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code under which coverage could be
provided to the Participant, then “Health Coverages” shall mean an economically
equivalent cash payment for coverage equivalent to the coverage that is provided
(or, if the plan has been terminated, that would have been provided but for such
termination) for similarly situated active employees, plus, where applicable, a
gross-up payment to the Participant to reflect the loss of tax benefits
associated with his “lost” employer-provided health coverage benefit(s).”

RESOLVED, that this Amendment shall, as of and from the execution date set forth
above, be read and construed with the Plan and be treated as a part thereof. The
terms of the Plan except as amended by this Amendment are ratified and confirmed
and the Plan as amended by this Amendment shall remain in full force and effect.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.

 

STONE ENERGY CORPORATION By:  

/s/ Lisa S. Jaubert

Name:   Lisa S. Jaubert Title:   Senior Vice President, General Counsel and
Secretary

 

Signature Page to

Amendment to Executive Severance Plan